Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 5 and 7 are pending.
Claims 1-2 and 7 are rejected below.
Claim 5 is allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst (US PG Pub. 2016/0148098) in view of Chan U.S. PG Pub. 2016/0048143) in .
As to claim 1, Barhorst teaches an in-factory environmental control system, comprising: environmental sensors that measure environmental elements including at least airflow from, among the airflow, temperature, humidity, atmospheric pressure, illuminance, and a degree of air pollution, which are the environmental elements in a factory where a machining operation is performed[0028]; a display unit that visualizes and displays measurement results of a plurality of environmental elements measured by the environmental sensors[0040, 0041]; an evaluation and determination unit that evaluates and determines at least one of machine accuracy, work environment, and image accuracy based on the measurement results of the plurality of environmental elements[0028]; and a control unit that controls in-factory equipment so that an environment in the factory becomes a preset environment based on results of evaluation and determination by the evaluation and determination unit[0042].

Barhorst teaches most of the limitations of claim 1, but fails to teach all the limitations.  However, this is an obvious variation as taught by Chan as follows:
As to claim 1, Chen teaches a sensor to measure a degree of pollution.



Barhorst in view of Chan teaches most of the limitations of claim 1, but fails to teach all the limitations.  However, this is an obvious variation as taught by Ueda as follows:

As to claim 1, Ueda teaches a measuring an illuminance during a process in a factory [0024].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include to modify Barhorst and Chan with Ueda since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 
Barhorst in view of Chan and Ueda teaches most of the limitations of claim 1, but fails to teach all the limitations.  However, this is an obvious variation as taught by Ueda as follows:
As to claim 1, Lubomirsky teaches measuring humidity and pressure in a manufacturing factory [0126].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include to modify Barhorst, Chan and Ueda with Lubomirsky since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be sensors, such as the illuminance sensor of Ueda into the system and methods as disclosed by Barhorst, Chan and Ueda. 

As to claim 2, Chan teaches wherein a measurement target of the degree of air pollution of the environmental elements is PM2.5[0028, 0089].

.

Allowable Subject Matter
Claim 5 is allowed.

Response to Arguments
Applicant’s arguments, see page 4, filed 10-25-21, with respect to the rejection(s) of at least claim(s) 1 and 2 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ueda and Lubomirsky.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2118